Order entered October 7, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00341-CV

                           SHANEKA BUSBY BAKER, Appellant

                                               V.

                            FORREST REGGIE CARR, Appellee

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-15-04681-D

                                           ORDER
        We GRANT appellant’s October 5, 2016 motion to extend time to file her reply brief and

ORDER the reply brief filed no later than November 1, 2016.



                                                     /s/      CRAIG STODDART
                                                              JUSTICE